Citation Nr: 0118525	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-01 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1.  Entitlement to service connection for chronic joint pain 
as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for memory loss as a 
manifestation of an undiagnosed illness.

3.  Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to a compensable (increased) evaluation for 
service-connected neuropathy of the left median nerve, on 
appeal from the initial evaluation.

6.  Entitlement to a compensable (increased) evaluation for 
service-connected neuropathy of the right median nerve, on 
appeal from the initial evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
January 1996.  He served in the Southwest Asia theater of 
operations between September 14, 1990, and April 16, 1991. 

This appeal arises from a January 1999 rating decision of the 
Pittsburgh, Pennsylvania, regional office (RO) which denied 
service connection for PTSD and joint pain, memory loss, and 
dizziness as manifestations of an undiagnosed illness, and 
which assigned noncompensable disability evaluations for 
neuropathy of the left median nerve and neuropathy of the 
right median nerve, after granting service connection for 
those disorders.  The notice of disagreement was received in 
March 1999.  The statement of the case was issued in January 
2000.  The veteran's substantive appeal was received in 
January 2000.

The Board of Veterans' Appeals (Board) observes that the 
veteran submitted a notice of disagreement with respect to a 
January 1999 rating decision that assigned a noncompensable 
disability evaluation for the residuals of a fracture of the 
base of the 5th metatarsal, after granting service connection 
for the same.  A statement of the case on this issue was 
furnished to the veteran in January 2000.  In a statement 
dated in January 2000, the veteran's representative indicated 
that the veteran was "appealing all issues except for an 
increase for fracture of the base of the 5th metatarsal."  
The issue of entitlement to an increased evaluation for the 
residuals of a fracture of the 5th metatarsal, however, was 
subsequently listed as being a part of the veteran's current 
appeal in statements received from his representative in 
March and October 2000.  However, there is no indication that 
the representative intended either of these statements to 
constitute a substantive appeal.  Rather, it appears that the 
representative's listing of the issue of entitlement to an 
increased evaluation for the residuals of a fracture of the 
5th metatarsal was inadvertent.  The Board will limit its 
consideration accordingly.

In view of the Board's finding that additional development is 
necessary, the issues of service connection for PTSD and 
memory loss as a manifestation of an undiagnosed illness will 
be discussed in the Remand that follows the Board' s Order.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War

2.  The veteran's current symptoms of a chronic bilateral 
knee pain and bilateral elbow pain have been clinically 
diagnosed, respectively, as patellofemoral pain syndrome and 
ligamentous laxity.

3.  The presence of dizziness is not objectively shown.

4.  The veteran's left median nerve neuropathy more nearly 
approximates mild than moderate.

5.  The veteran's right median nerve neuropathy more nearly 
approximates mild than moderate.



CONCLUSIONS OF LAW

1.  Service connection for chronic joint pain as a 
manifestation of an undiagnosed illness is not warranted.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 2000); Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. § 3.317 
(2000).

2.  Service connection for dizziness as a manifestation of an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1117, 
5107 (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.317 (2000).

3.  The criteria for a 10 percent disability rating, but not 
greater, for neuropathy of the left median nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, 4.124, 4.124a, Diagnostic 
Codes 8515, 8715 (2000).

4.  The criteria for a 10 percent disability rating, but not 
greater, for neuropathy of the right median nerve have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, 4.124, 4.124a, Diagnostic 
Codes 8515, 8715 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's OCS Commissioning examination indicated that 
his upper and lower extremities and feet were normal.  In 
September 1992, the veteran was seen for complaints of 
constant pain in both knees.  The impression was rule out 
chondromalacia.  However, following an evaluation in January 
1993, the veteran was diagnosed as having bilateral 
patellofemoral pain syndrome.  Arthroscopy of both knees was 
performed in July 1993.  The final diagnosis was symptomatic 
plica, bilaterally, medial and suprapatella.  Subsequent 
service medical records reveal that the veteran continued to 
be seen for complaints of bilateral knee pain.  

The veteran was seen for multiple somatic complaints in 
September 1994.  Of note, he complained of the spontaneous 
onset of "dizziness" with "room spinning."  He said the 
dizziness occurred while lying, sitting, or walking.  He said 
he had been experiencing episodes of dizziness approximately 
every other month for the past two years.  The veteran also 
complained of chronic arthralgia and myalgia for the past two 
years.  He said the symptoms had started during his service 
in the Southwest Asia theater of operations during the Gulf 
War.  Following a routine physical examination, the veteran 
was diagnosed as having idiopathic vertigo associated with 
arthralgia/myalgia.  In October 1994, the veteran underwent 
psychiatric, neurological, and dental examinations for Gulf 
War syndrome.  All of the examinations were essentially 
normal.  

A treatment note dated in December 1994 indicated that the 
veteran was evaluated for complaints of "glove numbness" of 
the right hand.  The impression was rule out nerve 
impingement, neuropathy.  An electromyogram (EMG) was 
performed that month.  The EMG disclosed indications of 
moderate left distal neuropathy and less intense neuropathy 
on the right involving the sensory-motor fibers of the median 
nerve.

In January 1995, the veteran was seen for complaints of 
multiple joint aches and pains.  He was noted to have 
undergone arthroscopes of both knees.  The veteran indicated 
that he suffered from pain of the left wrist, both shoulders, 
both knees, and both elbows.  He had a full range of motion 
of the shoulders.  Both wrists retained a full range of 
motion.  There was a weak right upper median nerve 
disturbance.  The impression was aches and pains of multiple 
joints. 

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he served in the Southwest 
Asia theater of Operations from  September 14, 1990, April 
16, 1991.

As part of a claim for service connection for bad knees, a 
bad back, and bad left and right arms, the veteran was 
afforded a VA general medical examination in February 1996.  
He complained of bilateral knee pain, neck and spine pain, 
motor loss of nerve function, memory loss, dizziness, 
fatigue, and aching of the joints.  He reported he had 
undergone an arthroscopic examination of both knees in 1992.  
He also noted that he had an EMG performed on both arms, and 
that he was told he had a moderate conduction defect.  An 
examination of both upper and lower extremities, however, 
revealed good muscle tone and normal vibratory sensation.  
There was no Romberg or Babinski.  Normal deep tendon and 
normal superficial reflexes were present.  The veteran 
reported that he was left-handed.  Cranial nerves II through 
XII were intact.  The assessment, in pertinent, part was 
history of bilateral knee injuries, status post arthroscopic 
examinations, symptomatic and arthralgia of multiple joints.

In a letter dated in May 1996, the RO informed the veteran of 
the medical and non-medical evidence that he could submit to 
support his claim for service connection for multiple 
disabilities due to an undiagnosed illness.  The veteran did 
not respond.

In February 1997, the RO determined that the veteran needed 
to undergo additional VA examinations in order to determine 
which, if any, of his multiple complaints were attributable 
to an undiagnosed illness.  The RO observed that the 
veteran's claims folder had not been available for review by 
the examiner during the February 2000 exam.  The veteran 
failed to report for his VA examinations that had been 
scheduled in March 1996.  

Service connection for multiple joint pain and dizziness as 
manifestations of an undiagnosed illness was denied in 
September 1997.  The RO indicated that the veteran's February 
1996 VA examination had been inadequate, and that new 
examinations had been deemed necessary in order to properly 
evaluate his condition.  He was noted to have failed to 
report for the new examinations.  The RO said the claim for 
service connection was denied on account of the veteran's 
failure to report for the scheduled examinations.

In a Report of Contact dated in September 1997, the veteran 
advised the RO that his VA examination had been canceled by 
the VA Medical Center (VAMC), and that it had not been 
rescheduled.  He also indicated that he could be reached at a 
new mailing address.  Finally, he reported that he had 
undergone a Gulf War registry examination while he was 
stationed in Germany.

Later that month, the veteran submitted a copy of a May 1995 
memorandum.  The memorandum indicated that a Medical 
Retention Board had been convened due to the veteran's 
history of unspecific and unverifiable general pain.  The 
recommendation was that the veteran be referred to the 
physical disability system.  An August 1995 Physical 
Evaluation Board (PEB) Proceeding was attached to the 
memorandum.  Significantly, the veteran was found physically 
unfit as a result of bilateral patellofemoral pain syndrome 
status post arthroscopes.  

In November 1997, the veteran was afforded a VA general 
medical examination.  He complained of severe pain in both 
knees.  He maintained he suffered from multiple medical 
problems due to Gulf War syndrome.  He described his exposure 
to various biological and neurological gases.  With regard to 
his musculoskeletal system, the veteran was noted to have 
scars on both his knees.  The range of motion of his knees 
was measured.  There were no other findings pertaining to his 
joints.  There were moderate left distal neuropathy and less 
intense neuropathy in the right involving the sensory/motor 
tibias of the median nerve.  There were no findings 
pertaining to complaints of dizziness.  The diagnoses were 
symptomatic plica, medial and suprapatellar of both knee 
joints, neuropathy of the median nerve of both arms, and 
"undiagnosed illnesses of the Persian Gulf War."  The 
examiner noted that an EMG had shown distal neuropathy on the 
left, less intense than the neuropathy on the right, which 
involved both sensory and motor tibias of the median nerves. 

The veteran also underwent a VA orthopedic examination in 
November 1997.  He discussed his in-service history of 
treatment for bilateral knee pain in great detail.  A 
physical examination of both knees was conducted.  
Notwithstanding those findings, the veteran was noted to have 
generalized ligamentous laxity manifested by hyperextensile 
MCP joints and elbows.  The assessment was moderately severe 
bilateral knee pain of unclear etiology and generalized 
ligamentous laxity.  In this regard, the examiner opined that 
the veteran's knee disorder clearly had its onset during his 
military service and that the generalized ligamentous laxity 
was developmental in nature.  

In December 1997, the veteran was afforded a VA neurological 
examination.  He complained of waking with numbness of the 
hands, left greater than right, a few times a week.  He said 
his hands would also go weak with certain activities such as 
driving.  He also endorsed occasional, complete left arm 
paralysis.  The veteran said he would sense this paralysis 
prior to it occurring and take the necessary steps to protect 
his arm.  The examiner noted that carpal tunnel syndrome was 
well documented in the service medical records.  The veteran 
had normal bulk, tone, and strength of the upper extremities 
and was hyporeflexic throughout.  He had good thenar 
imminence and hypothenar imminence.  There was no muscle 
atrophy in the upper extremities.  He had a positive Tinel 
sign on the left.  He had normal alternating motion rates in 
the upper extremities and finger-nose-finger was performed 
without any evidence of ataxia.  The examiner indicated that 
some of the paresthesia in the veteran's left arm could have 
been the result of mild cervical sensory radicular 
compression.  An examination of the cranial nerves was 
without abnormality.  The veteran's pupils were equal, round, 
and reactive to light bilaterally.  His extraocular muscles 
were intact.  His visual fields were intact to gross 
confrontation.  In this regard, the examiner noted that the 
veteran had had a history of vertigo in service, but that he 
had not mentioned vertigo at the time of the examination.

The veteran underwent an awake and asleep 
electroencephalogram in December 1997.  The report of the 
electroencephalogram indicated that the veteran had a normal 
awake electroencephalogram for a man his age, and that there 
was no activation of epileptiform discharges during sleep.

Various medical records and reports were received from the 
veteran in June 1998.  Significantly, in a May 1998 report 
from the Gulf War Health Center at Walter Reed Army Medical 
Center, the veteran was seen for complaints of multiple 
symptoms to include dizziness, back pain, joint pain, and 
arm/leg pain.  He was noted to have completed a careful 
general internal medicine evaluation (CCEP Phase 1) and a 
series of comprehensive specialty assessments (CCEP Phase 
II).  As the cause of his multiple complaints could not be 
completely explained, he was referred to the Specialized Care 
Program (SCP, also known as CCEP Phase III).  The discharge 
diagnoses were multiple persistent physical symptoms related 
to Gulf War service, etiology unspecified, to include non-
specific arthralgia and memory loss.  There were no findings 
pertaining to the veteran's complaints of dizziness.

By a rating action dated in January 1999, service connection 
for patellofemoral pain syndrome of the right and left knee 
was granted.  Service connection was also granted for 
neuropathy of the median nerve of each arm.  Noncompensable 
disability evaluations were assigned.  With regard to the 
claim for service connection for dizziness as a manifestation 
of an undiagnosed illness, the RO stated there was no current 
medical or non-medical evidence demonstrating that the 
veteran experienced dizziness.  Thus, as the record failed to 
show that the veteran suffered from a chronic disability 
manifested by dizziness, the claim for service connection for 
dizziness under 38 U.S.C.A. §3.317 was held to be not well 
grounded.  Finally, the RO observed that the post-service 
medical evidence showed that the veteran's complaints of 
joint pain were limited to his knees and arms, and that, in 
both cases, a known clinical diagnosis (patellofemoral pain 
syndrome and ligamentous laxity, respectively) had been 
ascribed to those complaints.  Therefore, as a known clinical 
diagnosis precluded entitlement to service connection under 
38 C.F.R. § 3.317, service connection for multiple joint pain 
as a manifestation of an undiagnosed illness was denied.

The veteran was afforded a VA orthopedic examination in 
August 1999 for the purpose of determining the severity of 
his bilateral knee disorder.  There were no findings 
pertaining to any other joint.






II.  Analysis

A.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board also notes that the Persian Gulf War Veterans' 
Benefits Act, Pub. L. No. 103-446, § 106, 108 Stat. 4647, 
4650-51 (1994), codified at 38 U.S.C.A. § 1117, authorizes VA 
to compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses that became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.  

The implementing regulation, 38 C.F.R. § 3.317, provides as 
follows:  

(a)(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by one or more 
signs or symptoms such as those listed in 
paragraph (b) of this section, provided that such 
disability:  

(i) became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 
2001; and  

(ii) by history, physical examination, and 
laboratory tests cannot be attributed to any 
known clinical diagnosis.  

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective 
evidence perceptible to an examining physician, 
and other, non-medical indicators that are 
capable of independent verification.  

(3)  For purposes of this section, disabilities 
that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month 
period will be considered chronic.  The 6-month 
period of chronicity will be measured from the 
earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the 
disability first became manifest.  

(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from 
part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical 
localization, or symptomatology are similar.  

(5)  A disability referred to in this section 
shall be considered service connected for 
purposes of all laws of the United States.  

(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to:

(1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; (13) menstrual disorders.

(c)  Compensation shall not be paid under this 
section:  

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; or  

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active 
duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the 
onset of the illness; or

(3)  if there is affirmative evidence that the 
illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or 
drugs.  

(d)  For purposes of this section:

(1) the term "Persian Gulf veteran" means a 
veteran who served on active military, naval, 
or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

(2)  the Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian 
Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  

During the pendency of the veteran's appeal but after the 
claims folder was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the RO clearly addressed the appellant's claim 
for service connection for multiple joint pain as a 
manifestation of an undiagnosed illness on the merits.  The 
RO did, however, apply the "well grounded" analysis  in its 
decision to deny the claim of service connection for 
dizziness as a manifestation of an undiagnosed illnesses.  

The record reflects that the RO informed the veteran of the 
types of medical and non-medical evidence he could submit to 
support his claim for service connection for symptoms related 
to an undiagnosed illness.  The veteran did not respond to 
that inquiry.  To this extent, the Board notes that there is 
no indication, nor has it been contended by either the 
veteran or his representative, that there are any other 
relevant post-service medical records available that would 
support the veteran's claim, and are not of record.  Further, 
the veteran was advised, in the statement of the case 
provided by the RO, of the criteria and evidence needed to 
establish his claim for service connection under 38 C.F.R. 
§ 3.317.  The veteran was also afforded VA orthopedic and 
neurological examinations for the purpose of determining the 
etiology of his complaints of joint pain and dizziness.  
Based upon the foregoing, the Board concludes that the 
veteran has been adequately notified of the information and 
evidence necessary to substantiate his claims, that all 
available information and evidence necessary for an equitable 
disposition of these claims has been obtained and that no 
further action is required to comply with the notice or duty 
to assist provisions of the VCAA.  

1.  Joint Pain

The Board recognizes that the veteran's DD Form 214 reflects 
that he served in the Southwest Asia Theater of operations 
during the Persian Gulf War.  It is also accepted that there 
is at least some evidence that the veteran has exhibited 
objective indications of chronic disability, manifested by 
signs or symptoms such as those listed in 38 C.F.R. § 3.317.  

However, in order to establish service connection for such a 
claim, the criteria provide, in pertinent part, that the 
illness must not be attributable to any known clinical 
diagnosis by history, physical examination, and laboratory 
tests.  As noted above, VA examination reports have indicated 
that the veteran's complaints of bilateral knee and elbow 
pain have been attributed to known disorders.  The record 
clearly shows that the veteran's pain in both knees has been 
attributed to his diagnosed, and service-connected, 
patellofemoral pain syndrome.  Similarly, the problem he 
experiences with his elbows has been linked to generalized 
ligamentous laxity.  The orthopedic examiner indicated that 
ligamentous laxity is a developmental disorder.  The veteran 
has not identified any other painful joint or joints since 
his service discharge.

Since the preponderance of the evidence establishes that the 
pain in the veteran's knees and elbows is attributable to 
known clinical diagnoses, he is not entitled to service 
connection for chronic joint pain as manifestation of an 
undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.

2.  Dizziness

Although the veteran was seen for complaints of dizziness on 
one occasion in service and has complained of dizziness since 
separation, there is a paucity of objective indications of a 
chronic disability due to dizziness.  For example, during his 
February 1996 VA general medical examination, the objective 
findings were that the veteran had an essentially normal 
cranial nerve examination.  Similarly, during his December 
1997 VA neurological examination, the veteran's cranial nerve 
examination was without abnormality.  The report of the 
December 1997 electroencephalogram was also negative.  The 
neurological examiner also observed that the veteran made no 
mention of vertigo during the examination.  Further, despite 
the fact that dizziness was listed as one of the symptoms the 
veteran experienced, the May 1998 report from the Gulf War 
Health Center did not contain any findings or diagnosis 
referable to dizziness.  The veteran has also failed to 
submit any non-medical evidence that establishes that he 
currently suffers from a chronic disability manifested by 
dizziness.  As the objective indications necessary for 
service connection for dizziness as a manifestation of an 
undiagnosed illness are not shown, service connection is not 
warranted for this claimed disability.  

B.  Initial Evaluations

The record reflects that the veteran has been provided 
appropriate VA examinations and there is no indication, nor 
has it been contended, that there are additional available 
medical records that would support the veteran's claims.  
Further, the veteran was advised, in the statement of the 
case provided by the RO, of the criteria for a higher 
disability rating.  In sum, all available information and 
evidence necessary to substantiate the veteran's claims have 
been obtained and there is no further action required to 
comply with the notice or duty to assist provisions of the 
VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2000).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history and there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life, including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, 
sensory or mental function.  In the rating of peripheral 
nerve injuries and their residuals, attention is accorded to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes or sensory disturbances.  
38 C.F.R. § 4.120 (2000).

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  See nerve 
involved for diagnostic code number and rating.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2000).

The veteran's service-connected neuropathy of each median 
nerve is currently evaluated as noncompensable under 
Diagnostic Code (DC) 8715, neuralgia of the median nerve.  
Neuralgia of the median nerve is rated as paralysis or 
incomplete paralysis of the median nerve under DC 8515.  

Under DC 8515, incomplete paralysis of the median nerve in 
the major or minor upper extremity is considered 10 percent 
disabling if it is mild.  Moderate, incomplete paralysis of 
the median nerve is considered 30 percent disabling in the 
major upper extremity and 20 percent disabling in the minor 
upper extremity.  Severe, incomplete paralysis of the median 
nerve is considered 50 percent disabling in the major upper 
extremity and 40 percent disabling in the minor upper 
extremity.  Complete paralysis of the median nerve is 
considered 70 percent disabling in the major upper extremity 
and 60 percent disabling in the minor upper extremity.  
Although this particular code does not have provisions for 
assigning a non-compensable rating, in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The medical evidence shows that the veteran's neuropathy of 
the left and right median nerves was diagnosed as a result of 
an EMG report in December 1994.  The report describes the 
neuropathy of the left median nerve as moderate.  The 
neuropathy of the right median nerve was described as "less 
intense."  Similarly, the report of the November 1997 
general medical examination indicates that there was moderate 
left distal neuropathy and less intense neuropathy in the 
right involving the sensory/motor tibias of the median nerve.  
Further, when he was examined by the VA in December 1997, the 
veteran complained of numbness of both hands, the left being 
worse than the right.  He indicated he would experience this 
numbness a few times a week on awakening and when he 
performed certain activities such as driving.  He also 
reported that he would occasionally experience complete 
paralysis of his left arm.  However, despite these 
complaints, physical examination of the both upper 
extremities revealed normal bulk, tone, and strength and good 
thenar imminence and hypothenar imminence.  There was no 
evidence of muscle atrophy.  There is also no objective 
evidence of limited mobility of the wrist, fingers or thumb.  
In view of this evidence, the Board determines that the 
evidence adequately establishes the presence of mild 
neuropathy of the left and right median nerves, as required 
for a 10 percent evaluation for each upper extremity.

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for either upper extremity.  The 
Board recognizes that the report of the 1994 EMG described 
the neuropathy of the left median nerve as moderate, and that 
the report of the November 1997 general medical examination 
described the neuropathy of the veteran's left median nerve 
as moderate.  Nevertheless, with the exception of a positive 
Tinel's sign on the left, there is no medical evidence 
demonstrating any type of objective disability caused by the 
neuropathy.  The report of the December 1997 examination 
showed normal bulk, tone, and strength of both upper 
extremities without there being any evidence of muscle 
atrophy or loss of function.  The manifestations of the 
veteran's neuropathy of the left and right median nerve have 
been primarily subjective.  Therefore, the Board has 
concluded that the preponderance of the evidence establishes 
that the neuropathy does not more nearly approximate moderate 
than mild in either upper extremity.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for 
either upper extremity.

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that 10 percent 
evaluations, but no greater, are warranted for neuropathy of 
the left median nerve and neuropathy of the right median 
nerve, effective from the effective date of service 
connection.  In so deciding, consideration has been given to 
assigning staged ratings; however, the level of disability 
has been consistent and does not warrant a rating higher or 
lower than 10 percent during the initial evaluation period.  
Fenderson v. West, 12 Vet.App. 119 (1999).  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, the Board notes that the 
veteran has not required hospitalization for either 
disability and that the manifestations of each disability are 
those contemplated by the assigned evaluation.  In sum there 
is no indication that the average industrial impairment 
resulting from either disability would be in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral for extra-schedular 
consideration is not in order.


ORDER

Entitlement to service connection for chronic joint pain as a 
manifestation of an undiagnosed illness is denied.

Entitlement to service connection for dizziness as a 
manifestation of an undiagnosed illness is denied.

Entitlement to a 10 percent schedular evaluation for 
neuropathy of the left median nerve, from the effective date 
of service connection, is granted, subject to the criteria 
governing the payment of monetary benefits.

Entitlement to a 10 percent schedular evaluation for 
neuropathy of the right median nerve, from the effective date 
of service connection, is granted, subject to the criteria 
governing the payment of monetary benefits.


REMAND

With respect to the veteran's remaining claims the Board 
notes that the veteran contends that he experiences memory 
loss, and that this symptom is etiologically related to his 
service in the Southwest Asia theater of Operations during 
the Gulf War.  He says his problem with memory loss started 
during his active military service.  Further, despite 
undergoing numerous examinations, he maintains the cause of 
his memory loss has escaped clinical diagnosis.  The veteran 
also argues that the evidence of record supports his claim 
for service connection for PTSD.  He says he experienced 
numerous stressors during the Persian Gulf War, and that 
those stressors have been recognized as the cause of his 
diagnosed PTSD.

The available medical records show that since his service 
discharge, the veteran has undergone extensive testing for 
complaints of memory loss.  He was also seen for complaints 
of memory loss in service.  As such, there is at least some 
evidence that the veteran has exhibited objective indications 
of chronic disability, manifested by signs or symptoms such 
as those listed in 38 C.F.R. § 3.317.  Further, a May 1998 
report from the Gulf War Health Center at Walter Reed Army 
Medical Center indicated that the veteran was evaluated for 
complaints of memory loss, that he was diagnosed as having 
memory loss, and that, following extensive testing, the 
etiology of his memory loss problem remained unknown.  This 
conclusion provides some evidence that the cause of the 
veteran's complaints of memory loss has escaped diagnosis.

In light of these circumstances the Board believes that the 
veteran should be afforded a VA neurological examination, to 
determine whether a clinical diagnosis can be ascribed to his 
symptom of memory loss.  The importance of the new 
examination to ensure adequate clinical findings should be 
emphasized to the veteran, and he should be afforded an 
opportunity to cooperate with the request for a new 
examination.  However, the Board stresses to the veteran 
that, although VA has a duty to assist him with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  See Wood v. 
Derwinski, 1 Vet.App. 190, 193 (1991).

The veteran maintains that he has PTSD as a result of his 
experiences during the Persian Gulf War.  He says his unit 
was subjected to daily Air Force attacks.  He describes 
seeing "others" killed.  He states he felt frightened the 
entire time he was stationed in Southwest Asia.  The report 
of a November 1997 VA psychiatric examination indicates that 
the veteran tended to minimize the amount of enemy fire that 
he was exposed to, but that he did indicate that there were 
several episodes in which he was in fear for his life.  There 
is no evidence that the RO has sought to verify the veteran's 
alleged stressors.  

The RO should contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and the National 
Personnel Records Center (NPRC) to assist in attempting to 
verify the veteran's alleged stressor events.  The Board 
acknowledges that some of the ambiguities in the record may 
make any request for USASCRUR confirmation difficult.  
Nevertheless, although the veteran has the burden of 
submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, VA should attempt to obtain the material.  
See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999); 
Murphy v. Derwinski, 1 Vet.App. 78, 82 (1990); see also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should request that the veteran submit 
the names and addresses of all VA and non-VA 
medical care providers who have treated him, since 
his service separation, for memory loss and/or any 
psychiatric disorder, to include PTSD.  After 
securing any necessary releases, the RO should 
obtain these records and permanently associate 
them with the claims file.

2.  If the RO is unable to obtain a copy of any 
records identified by the veteran, it should so 
inform the veteran and his representative and 
request them to provide a copy of such records.

3.  The RO should also request the veteran to 
furnish a complete detailed description of the 
specific traumatic incidents which produced the 
stress that he believes resulted in his claimed 
PTSD, including the dates, exact location, and 
circumstances of the incidents, and the names and 
organizations of any individuals involved.  
Particular emphasis should be placed on those 
incidents that the veteran now re-experiences as 
alleged stressors.  With regard to the deaths he 
said he witnessed, the veteran should be asked to 
give a precise date of the event(s) and name(s) of 
the individual(s) who were killed.  The veteran 
should also be asked to give the approximate 
date(s) when his unit came under Air Force 
attacks.

4.  The RO should contact the National Personnel 
Records Center (NPRC) and attempt to obtain copies 
of morning reports for the veteran's unit from 
September 1990 to April 1991.  An attempt should 
also be made to obtain any personnel records 
indicating the veteran's location and duties 
during the period in question, not already 
contained in the claims folder.

5.  The RO should then review the file and prepare 
a summary of the veteran's claimed stressors, to 
include any additional information received from 
the veteran concerning his claimed stressors.  
This summary, a copy of any stressor statements 
from the veteran, and a copy of any pertinent 
personnel records should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197, for verification 
of the veteran's putative stressors.  

6.  The RO should then carefully review all 
evidence obtained pursuant to the development 
requested above.  In the event these records 
suggest the presence of other sources of relevant 
evidence, such leads should be followed to their 
logical conclusion.

7.  The RO should schedule the veteran for a VA 
neurological examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner for review prior to the 
examination.  Such tests as the examiner deems 
necessary should be performed.  The clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  
If the examiner finds that it is not feasible to 
answer a particular question or follow a 
particular instruction, he or she should so 
indicate and provide an explanation.

a.  The examiner should note and detail 
all reported symptoms of memory loss.  
The examiner should provide details 
about the onset, frequency, duration, 
and severity of all complaints relating 
to memory loss, and indicate what 
precipitates and what relieves them.

b.  The examiner should identify any 
objective medical indications that the 
veteran is suffering from memory loss.

c.  The examiner should specifically 
determine whether the veteran's complaints 
of memory loss are attributable to any known 
diagnostic entity.  If not, the examiner 
should specifically state whether he/she is 
unable to ascribe a diagnosis to the 
veteran's memory loss.  Symptom-based 
"diagnoses," such as memory loss, are not 
considered as diagnosed conditions for 
compensation purposes.

8.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

9.  Then, the RO should undertake any other 
development it determines is required to comply 
with the notification and duty to assist 
provisions of the VCAA, to include obtaining an 
appropriate VA psychiatric examination if deemed 
warranted by the RO.

10.  Then, the RO should readjudicate the 
veteran's claims.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative should be 
furnished a supplemental statement of the case and 
afford the veteran and his representative an 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 



